

114 HCON 146 IH: Expressing support for fostering closer economic and commercial ties between the United States and the United Kingdom following the decision of the people of the United Kingdom to withdraw from the European Union.
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 146IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Brady of Texas (for himself, Mr. Reichert, Mr. Scalise, Mrs. McMorris Rodgers, Mr. McHenry, Mr. Hensarling, Mr. Conaway, Ms. Ros-Lehtinen, Mr. Sam Johnson of Texas, Mr. Nunes, Mr. Tiberi, Mr. Boustany, Mr. Roskam, Mr. Tom Price of Georgia, Mr. Buchanan, Mr. Smith of Nebraska, Ms. Jenkins of Kansas, Mr. Paulsen, Mr. Marchant, Mrs. Black, Mr. Reed, Mr. Young of Indiana, Mr. Kelly of Pennsylvania, Mr. Renacci, Mr. Meehan, Mrs. Noem, Mr. Holding, Mr. Smith of Missouri, Mr. Dold, and Mr. Rice of South Carolina) submitted the following concurrent resolution; which was referred to the Committee on Ways and MeansCONCURRENT RESOLUTIONExpressing support for fostering closer economic and commercial ties between the United States and
			 the United Kingdom following the decision of the people of the United
			 Kingdom to withdraw from the European Union.
	
 Whereas the United States and the United Kingdom are allies with a long tradition of working in close cooperation to support one another’s mutual interests;
 Whereas the United Kingdom is the world’s fifth largest economy and one of the most important trading and economic partners of the United States;
 Whereas expanding United States trade with the United Kingdom has the potential to benefit American businesses, farmers, ranchers, workers, and consumers;
 Whereas a strong and economically vibrant United Kingdom capable of supporting global economic growth and promoting shared Anglo-American economic principles is in the national interest of the United States;
 Whereas the voluntary exchange of goods and services among citizens of nations helps provide global economic stability, especially in times of economic uncertainty;
 Whereas the United States also continues to support the member states of the European Union and seeks the further enhancement of economic and commercial ties between the United States and the European Union, including through the conclusion of a high-standard Transatlantic Trade and Investment Partnership; and
 Whereas orderly and cooperative negotiations between the United Kingdom and the European Union that uphold the fundamental bases for trade and investment between the United Kingdom and the European Union are in the mutual interest of the United States, the United Kingdom, and the member states of the European Union: Now, therefore, be it
	
 That Congress— (1)calls upon the President to consult with the Senate and the House of Representatives to consider opportunities to promote further economic and commercial activity and cooperation between the United States and the United Kingdom, including by way of a trade agreement between the United States and the United Kingdom;
 (2)calls upon the President to invite the United Kingdom to begin discussions towards establishing the basis for negotiations for a trade agreement between the United States and the United Kingdom;
 (3)recalls that section 103(d) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4202(d)) directs the President to commence negotiations covering tariff and nontariff barriers to United States trade where the President determines that such negotiations are feasible and timely and would benefit the United States;
 (4)recalls further that section 102 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201) sets forth the negotiating objectives of the United States, and that the Senate and the House of Representatives expect that these congressionally mandated negotiating objectives will be achieved in any United States trade agreement;
 (5)urges the President, throughout discussions with the United Kingdom and in close consultation with the Senate and the House of Representatives, to determine whether negotiation of a trade agreement with the United Kingdom would be likely to achieve the negotiating objectives established by the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 and, if such negotiation would be likely to achieve such objectives, to commence negotiations towards a trade agreement with the United Kingdom as soon as appropriate;
 (6)expresses support for enhanced economic and commercial ties between the United States and the European Union, including through the conclusion of a high-standard Transatlantic Trade and Investment Partnership;
 (7)notes that the continued movement of goods, services, and capital between the United Kingdom and the European Union is important to American businesses invested in Europe and the United States economy generally; and
 (8)calls upon the European Union and the United Kingdom to work constructively to achieve a climate for trade and investment that is mutually beneficial and productive.
			